DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17-19, 21-31, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 7,646,959 to Sato et al. (hereinafter Sato), as evidenced by “A comparative study on the nonlinear optical properties of diphenyl ether and diphenyl sulfide compounds” to Zhao et al. (hereinafter Zhao).
Regarding claims 17 and 31, Sato discloses a multilayered gradient optical element (plastic optical fiber 12, Figs. 4-5), comprising: a thermoformed multilayered polymer materialcol. 13, ln. 41-col. 24, ln. 12) comprising a consolidated plurality of extruded polymer films having varying concentrations of at least one nonlinear optical additive (refractive index controlling agent embodied as diphenyl sulfide, col. 13, ln. 41-col. 24, ln. 12 & col. 27, ll. 13-40) that exhibits nonlinear optical effects (see Abstract of evidentiary reference Zhao) such that the material has a gradient in at least one optical property that is defined by a gradient in concentration of the at least one nonlinear optical additive in the thermoformed multilayered polymer material (“To apply the refractive index distribution to the first member 13, in addition to the above-described method, there is a method that a refractive index controlling agent is added to the polymerizable composition for each of the layers 51 to 54 at different amount. In this method, the amount of the refractive index controlling agent increases from the layer positioned at the periphery of the core toward the layer positioned at the center of the core. Accordingly, the core whose refractive index is increased from the periphery toward the center is formed”; col. 13, ln. 30-39 & col. 27, ll. 13-40), wherein the concentration of the at least one nonlinear optical additive in the plurality of films decreases in a plane normal to an outer surface of the multilayered element to define the gradient in the at least one optical property (Figs. 4-5; col. 13, ln. 30-39 & col. 27, ll. 13-40), and wherein the varying concentrations of the at least one nonlinear optical additive are blended in the same polymer matrix material (“since each layer is formed from the polymerizable composition including same polymerizable compounds as those in other polymerizable compositions for other layers, affinities of interfaces of two layers can be improved”; col. 13, ln. 13-col. 24, ln. 12) to form all the polymer films in the multilayered element (“a polymerizable composition and additives are poured into a hollow part of a pipe 28, and the pipe 28 is rotated around the center of a cross-section circle as a rotational axis for polymerization (rotation polymerization method). By repeating the rotation polymerization method, first to nth layers (n is an integer at least three) are sequentially stacked from an internal surface toward center of the pipe 28”; col. 7, ln. 62-col. 8, ln. 3).  
Regarding claim 18, Sato discloses the plane extends transverse to a thickness of the multilayered element to define the gradient in optical properties (Figs. 4-5; col. 13, ln. 30-39 & col. 27, ll. 13-40).  
Regarding claims 19 and 27, Sato discloses the optical properties comprises at least one of absorption, reflection, refraction (Figs. 4-5; col. 13, ln. 30-39 & col. 27, ll. 13-40), transmission, polarization, and/or scattering.  
Regarding claim 21, Sato discloses the films are stacked in ordered layers to form a hierarchical multilayered gradient material; and wherein adjacent films are selected to exhibit progressively different optical properties (Figs. 4-5; col. 13, ln. 30-39 & col. 27, ll. 13-40).  
Regarding claim 22, Sato discloses the at least one nonlinear optical additive is substantially non- migratory upon consolidation of the films to provide the layers of the material with finite optical additive concentrations defined by the concentrations of the at least one optical additive in the films prior to consolidation (col. 13, ln. 41-col. 24, ln. 12 & col. 27, ll. 13-40). This language is interpreted as a product-by-process limitation on the final multilayered gradient optical element.  The process by which a final concentration results does not differentiate the final product over prior art products anticipating the structural limitations on the additive concentration.
Regarding claim 23, Sato discloses each layer has a thickness of from about 5 nm to about 1,000 nm (“the outer diameter D1 of the core 65 was 125µm” & “each layer can be adjusted to have a thickness same or close to other layers”).
Regarding claim 24, Sato discloses from 5 to about 100,000 films are consolidated (“By repeating the rotation polymerization method, first to nth layers (n is an integer at least three) are sequentially stacked from an internal surface toward center of the pipe 28”; col. 7, ln. 62-col. 8, ln. 3).  The disclosed range has been disclosed with sufficient specificity for anticipation. There is no criticality to the claimed number of consolidated films and no evidence that the apparatus differs substantively across the range.  The number of films within the core radius may have added complexity and cost to the manufacturing system, though would have provided more finely graded differences in optical properties as designed and operated in Sato.
Regarding claim 25, Sato discloses the extruded polymer films include a polymer component and the polymer component-is selected from the group consisting of polyethylene naphthalate, an isomer thereof, a polyalkylene terephthalate, a polyimide, a polyetherimide, a styrenic polymer, a polycarbonate, a poly(meth)acrylate, a cellulose derivative, aSerial No. 15/816,433 Page 8 polyalkylene polymer, a fluorinated polymer, a chlorinated polymer, a polysulfone, a polyethersulfone, polyacrylonitrile, a polyamide, polyvinylacetate, a polyether-amide, a styrene-acrylonitrile copolymer, a styrene-ethylene copolymer, poly(ethylene-1,4- cyclohexylenedimethylene terephthalate), polyvinylidene difluoride, an acrylic rubber, isoprene, isobutylene-isoprene, butadiene rubber, butadiene-styrene-vinyl pyridine, butyl rubber, polyethylene, chloroprene, epichlorohydrin rubber, ethylene-propylene, ethylene-propylene-diene, nitrile-butadiene, polyisoprene, silicon rubber, styrene- butadiene, urethane rubber, and polyoxyethylene, polyoxypropylene, and tetrafluoroethylene hexafluoropropylene vinylidene (THV), aromatic polyesters, aromatic polyamides, ethylene norbornene copolymers and blends thereof (“it is possible to use polycarbonate (PC)”; col. 23, ll. 30-col. 24, ln. 5).
Regarding claim 26, Sato discloses the matrix polymer material comprises a polycarbonate (“it is possible to use polycarbonate (PC)”; col. 23, ll. 30-col. 24, ln. 5). 
Regarding claim 28, Sato discloses the nonlinear optical additive is an organic or inorganic dye, pigment, and/or nanomaterial (col. 27, ll. 11-40).  
Regarding claim 29, Sato discloses having at least one of an axial or radial gradient of optical properties (Figs. 4-5; col. 13, ln. 30-39 & col. 27, ll. 13-40).
Regarding claim 30, Sato discloses each of the polymer films containing the at least one nonlinear optical additive abutting another of the polymer films including the at least one nonlinear optical additive (Figs. 4-5; col. 13, ln. 30-39 & col. 27, ll. 13-40).
Regarding claims 33 and 35, Sato discloses wherein every individual layer of each polymer film includes the at least one nonlinear optical additive (Figs. 4-5; col. 13, ln. 30-39 & col. 27, ll. 13-40).  
Regarding claims 34 and 36, Sato discloses only one polymer matrix material is used to form the entire multilayered element (“since each layer is formed from the polymerizable composition including same polymerizable compounds as those in other polymerizable compositions for other layers, affinities of interfaces of two layers can be improved”; col. 13, ln. 14-col. 24, ln. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 17 above, and further in view of JP 2009-192790 to Aida et al. (hereinafter Aida).
Regarding claim 20, Sato discloses the claimed invention as cited above though does not explicitly disclose: the plurality of films are consolidated by stacking films and laminating the films under pressure and/or vacuum to obtain a flat multilayered sheet.  
Aida discloses the plurality of films are consolidated by stacking films and laminating the films under pressure and/or vacuum to obtain a flat multilayered sheet (“From the viewpoint of increasing NA and reducing bending loss, it is preferable to use a monomer having a molecular weight of 10,000 or less having a benzene ring, bromine and sulfur. For example… diphenyl sulfide… [t]he addition method is achieved by adding a powder or liquid of a refractive index adjusting agent to the thermoplastic resin A that becomes a core during melt extrusion in accordance with a desired refractive index”).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a flat waveguide as taught by Aida with the system as disclosed by Sato.  The motivation would have been to provide a ubiquitous waveguide design in optical communication systems.


Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 7,002,754 to Baer et al. (hereinafter Baer ‘754; cited by Applicant) in view of US Pat. No. 8,524,348 to Shi et al. (hereinafter Shi).  Baer properly incorporates U.S. Pat. No. 6,582,807 to Baer et al. (hereinafter Baer ‘807).
Regarding claims 17, Baer ‘754 teaches a multilayered gradient optical element (Fig. 16), comprising: a thermoformed multilayered polymer material (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13) comprising a consolidated plurality of extruded polymer films (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13) having varying concentrations of at least one optical additive (component (b) is an optical additive to component (a); further, see description of polymers described in incorporated US 6,582,807: “polymeric composite material" as used in the present application denotes a combination of a polymeric material with at least one more material dispersed therein” to achieve an analogous optical effect) such that the material has a gradient in at least one optical property (refractive index; col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13), wherein the concentration of the at least one optical additive in the plurality of films decreases in a plane normal to an outer surface of the multilayered element without increasing to define the gradient (see chart of edge distance vs. refractive index in Fig. 16), and the varying concentrations of the at least one nonlinear optical additive are blended in the same polymer matrix material to form all the polymer films in the multilayered element (“(a) and (a.sub.i) can be the same or different thermoplastic materials. Likewise, (b) and (b.sub.i) can be the same or different thermoplastic materials. Further, components (a) and (b) may be the same materials chemically, as long as they can form distinct layers exhibiting different refractive indexes, by virtue of secondary physical differences, such as conformational differences of the polymeric structure, differences resulting from different processing conditions such as orientation, or molecular weight differences” (col. 7, ll. 27-54).

    PNG
    media_image1.png
    152
    57
    media_image1.png
    Greyscale

Baer ‘807 teaches a multilayered gradient optical element (Figs. 1-2; abstract), comprising: a thermoformed multilayered polymer material (Figs. 1-2; abstract) comprising a consolidated plurality of extruded polymer films (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13) having varying concentrations (col. 3, ln. 35-col. 4, ln. 31) of at least one nonlinear optical additive (nonlinear dye; col. 3, ln. 35-col. 4, ln. 31) that exhibits nonlinear optical effects (“a dye with a nonlinear optical response that includes an absorbance that can increase with fluence (intensity) is particularly useful”; col. 3, ln. 35-col. 4, ln. 31) such that the material has a gradient (transition from an undoped concentration to doped concentration is a stepped gradient) in at least one optical property that is defined by a gradient in concentration of the at least one nonlinear optical additive in the thermoformed multilayered polymer material (col. 3, ln. 35-col. 4, ln. 31) wherein the concentration of the at least one optical additive in the plurality of films decreases in a plane normal to an outer surface of the multilayered element to define the gradient in the at least one optical property (see annotated Fig. 2 below).
Baer ‘807 does not explicitly disclose whether the upper or lower layer depicted in the 2-layer embodiment of Fig. 2 has a lower or higher concentration of the nonlinear dye, though it is necessarily true that there is an embodiment in which one concentration is higher than the other. Therefore, in the 2-layer embodiment, the concentration gradient decreases in either the +z or –z direction relative to the annotated drawing shown below.  The “plane normal to an outer surface is, for example, the x-z plane as it is normal to the x-y plane.  Thus the concentration decreases in the x-z plane as it decreases along an axis +z or –z.

    PNG
    media_image2.png
    253
    378
    media_image2.png
    Greyscale

In the 9/07/2021 Response, Applicant argues that Baer ‘807 does not teach a polymer material having a gradient of an optical property defined by a gradient in the concentration of nonlinear optical additive.  While there is no specific argument against the undyed to dyed to undyed gradient, there is an implication that the claim language “gradient” continues to be a point of disagreement during prosecution.  As stated above, Examiner maintains that a person of ordinary skill in the art would understand a step-up and/or step-down in concentration to be a gradient.  While this gradient is not smooth and could be made to be more gradual, the original disclosure does not narrowly define the term “gradient” to include a particular degree of smoothness of the transition from one concentration to another.
Regardless of whether the step-up gradient of dye concentration disclosed by Baer ‘807 is considered a “gradient” as intended, a gradient of nonlinear additives would have been obvious to a person having ordinary skill in the art.
Shi discloses a gradient of nonlinear additive concentrations in excess of two concentrations (col. 8, ln. 35-col. 9, ln. 5).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide further increments of a nonlinear gradient as taught by Shi with the system as disclosed by Baer.  The motivation would have been to homogenize the optical effect as a function of depth into a material.  For absorptive nonlinear effects, the absorption on the surface would decrease the light intensity as it penetrates into the material and thus to make the optical effect uniform, the concentration can be made to increase in order to maintain the optical response through the material (col. 5, ll. 15-33).
Regarding claim 18, Baer ‘754 teaches wherein the plane extends transverse to a thickness of the multilayered element to define the gradient properties (see annotates Fig. 16 above).
 Regarding claim 19, Baer ‘754 teaches the optical properties comprises at least one of absorption, reflection, refraction (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13), transmission, polarization, and/or scattering. 
Regarding claim 20, Baer ‘754 teaches the plurality of films are consolidated by stacking films and laminating the films under pressure and/or vacuum to obtain a flat multilayered sheet (“co-extrusion”, “the refractive index of the composite can be varied mechanically via pressure, tension, compression or shear stresses”; col. 8, ln. 63-col. 9, ln. 2).
Regarding claim 21, Baer ‘754 teaches the films are stacked in ordered layers to form a hierarchical multilayered gradient material; and wherein adjacent films are selected to exhibit progressively different optical properties (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13).  
Regarding claim 22, Baer ‘754 teaches the at least one nonlinear optical additive is substantially non-migratory upon consolidation of the films to provide the layers of the material with finite optical additive concentrations defined by the concentrations of the at least one optical additive in the films prior to consolidation (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13).  As the optical effect is presumed operable and migration of the additive would impair operability of the optical elements in Baer, the operability of the optical elements requires “substantially non-migratory” additives. 
Regarding claim 23, Baer ‘754 teaches each layer has a thickness of from about 5 nm to about 1,000 nm (col. 5, ln. 7-26).
Regarding claim 24, Baer ‘754 teaches from 5 to about 100,000 films are consolidated (col. 5, ll. 27-44).
Regarding claim 25, Baer ‘754 teaches the extruded polymer films include a polymer component and the polymer component-is selected from the group consisting of polyethylene naphthalate, an isomer thereof, a polyalkylene terephthalate, a polyimide, a polyetherimide, a styrenic polymer, a polycarbonate, a poly(meth)acrylate, a cellulose derivative, a polyalkylene polymer, a fluorinated polymer, a chlorinated polymer, a polysulfone, a polyethersulfone, polyacrylonitrile, a polyamide, polyvinylacetate, a polyether-amide, a styrene-acrylonitrile copolymer, a styrene-ethylene copolymer, poly(ethylene-1,4- cyclohexylenedimethylene terephthalate), polyvinylidene difluoride, an acrylic rubber, isoprene, isobutylene-isoprene, butadiene rubber, butadiene-styrene-vinyl pyridine, butyl rubber, polyethylene, chloroprene, epichlorohydrin rubber, ethylene-propylene, ethylene-propylene-diene, nitrile-butadiene, polyisoprene, silicon rubber, styrene- butadiene, urethane rubber, and polyoxyethylene, polyoxypropylene, and tetrafluoroethylene hexafluoropropylene vinylidene (THV), aromatic polyesters, aromatic polyamides, ethylene norbornene copolymers and blends thereof (PC and PMMA, Fig. 16).  
Regarding claim 26, Baer ‘754 teaches the matrix polymer material comprises a polycarbonate (Fig. 16).
Regarding claim 27, Baer ‘754 teaches the nonlinear optical effects comprising at least one of absorption, reflection, refraction, transmission, polarization, and/or scattering (Baer ‘807: col. 3, ln. 35-col. 4, ln. 31; Shi: col. 8, ln. 35-col. 9, ln. 5).
Regarding claim 28, Baer ‘754 teaches the nonlinear optical additive is an organic or inorganic dye, pigment, and/or nanomaterial (“components comprising the layers in accordance with the present invention can include organic or inorganic materials designed to increase or decrease the refractive index of the component, including nanoparticulate materials”; col. 6, ll. 55-60).
Regarding claim 29, Baer ‘754 teaches at least one of an axial or radial gradient of optical properties (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13).
  Regarding claim 30, Shi teaches each of the polymer films containing the at least one nonlinear optical additive abutting another of the polymer films including the at least one nonlinear optical additive (Shi: col. 8, ln. 35-col. 9, ln. 5)).
Regarding claims 31 and 32, Baer ‘754 teaches a multilayered gradient optical element (Fig. 16), comprising: a thermoformed multilayered polymer material (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13) comprising a consolidated plurality of extruded polymer films (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13) having varying concentrations of at least one optical additive (component (b) is an optical additive to component (a); further, see description of polymers described in incorporated US 6,582,807: “polymeric composite material" as used in the present application denotes a combination of a polymeric material with at least one more material dispersed therein” to achieve an analogous optical effect) such that the material has a gradient in at least one optical property (refractive index; col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13), wherein the concentration of the at least one optical additive in the plurality of films decreases in a plane normal to an outer surface of the multilayered element without increasing to define the gradient (see chart of edge distance vs. refractive index in Fig. 16).

    PNG
    media_image1.png
    152
    57
    media_image1.png
    Greyscale

Baer ‘807 teaches a multilayered gradient optical element (Figs. 1-2; abstract), comprising: a thermoformed multilayered polymer material (Figs. 1-2; abstract) comprising a consolidated plurality of extruded polymer films (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13) having varying concentrations (col. 3, ln. 35-col. 4, ln. 31) of at least one nonlinear optical additive (nonlinear dye; col. 3, ln. 35-col. 4, ln. 31) that exhibits nonlinear optical effects (“a dye with a nonlinear optical response that includes an absorbance that can increase with fluence (intensity) is particularly useful”; col. 3, ln. 35-col. 4, ln. 31) such that the material has a gradient (transition from an undoped concentration to doped concentration is a stepped gradient) in at least one optical property that is defined by a gradient in concentration of the at least one nonlinear optical additive in the thermoformed multilayered polymer material (col. 3, ln. 35-col. 4, ln. 31) wherein the concentration of the at least one optical additive in the plurality of films decreases in a plane normal to an outer surface of the multilayered element to define the gradient in the at least one optical property (see annotated Fig. 2 below); wherein the varying concentrations of the at least one optical additive are blended in the same polymer matrix material to form all the polymer films (“In accordance with the present invention, (a) and (a.sub.i) can be the same or different thermoplastic materials. Likewise, (b) and (b.sub.i) can be the same or different thermoplastic materials. Further, components (a) and (b) may be the same materials chemically, as long as they can form distinct layers exhibiting different refractive indexes, by virtue of secondary physical differences, such as conformational differences of the polymeric structure, differences resulting from different processing conditions such as orientation, or molecular weight differences”; col. 7, ll. 44-53).
Baer ‘807 does not explicitly disclose whether the upper or lower layer depicted in the 2-layer embodiment of Fig. 2 has a lower or higher concentration of the nonlinear dye, though it is necessarily true that there is an embodiment in which one concentration is higher than the other. Therefore, in the 2-layer embodiment, the concentration gradient decreases in either the +z or –z direction relative to the annotated drawing shown below.  The “plane normal to an outer surface is, for example, the x-z plane as it is normal to the x-y plane.  Thus the concentration decreases in the x-z plane as it decreases along an axis +z or –z.

    PNG
    media_image2.png
    253
    378
    media_image2.png
    Greyscale

In the 9/07/2021 Response, Applicant argues that Baer ‘807 does not teach a polymer material having a gradient of an optical property defined by a gradient in the concentration of nonlinear optical additive.  While there is no specific argument against the undyed to dyed to undyed gradient, there is an implication that the claim language “gradient” continues to be a point of disagreement during prosecution.  As stated above, Examiner maintains that a person of ordinary skill in the art would understand a step-up and/or step-down in concentration to be a gradient.  While this gradient is not smooth and could be made to be more gradual, the original disclosure does not narrowly define the term “gradient” to include a particular degree of smoothness of the transition from one concentration to another.
Regardless of whether the step-up gradient of dye concentration disclosed by Baer ‘807 is considered a “gradient” as intended, a gradient of nonlinear additives would have been obvious to a person having ordinary skill in the art.
Shi discloses a gradient of nonlinear additive concentrations in excess of two concentrations (col. 8, ln. 35-col. 9, ln. 5).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide further increments of a nonlinear gradient as taught by Shi with the system as disclosed by Baer.  The motivation would have been to homogenize the optical effect as a function of depth into a material.  For absorptive nonlinear effects, the absorption on the surface would decrease the light intensity as it penetrates into the material and thus to make the optical effect uniform, the concentration can be made to increase in order to maintain the optical response through the material (col. 5, ll. 15-33).
Regarding claims 33 and 35, Baer ‘754teaches wherein every individual layer of each polymer film includes the at least one additive (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13).  As two adjacent layers disclosed by Baer anticipate the claimed plurality of layers then it can be said that Baer’s disclosure anticipates “every individual layer of each polymer film includes the at least one additive”.  Further the refractive index range and increment of refractive index changes implicitly requires there to be at least two layers each having a concentration of additive.
Baer ’807 teaches a nonlinear additive (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13)). 
Regarding claims 34 and 36, Baer ‘754 teaches only one polymer matrix material is used to form the entire multilayered element (“In accordance with the present invention, (a) and (a.sub.i) can be the same or different thermoplastic materials. Likewise, (b) and (b.sub.i) can be the same or different thermoplastic materials. Further, components (a) and (b) may be the same materials chemically, as long as they can form distinct layers exhibiting different refractive indexes, by virtue of secondary physical differences, such as conformational differences of the polymeric structure, differences resulting from different processing conditions such as orientation, or molecular weight differences”; col. 7, ll. 44-53).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are, in part, moot because a new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
On page 12 of the Response, Applicant states that Baer ‘754 uses “two or more polymeric components to form the multilayered polymer composite and selects the two polymer components such that they have different refractive indexes” and “the components therein do not have nonlinear dye”.  To the first point, Examiner notes that Baer ‘754 is relied upon to evidence that the claimed consolidated polymer films having varying concentrations of optical additive is known. Baer ‘754 is not relied upon to evidence concentrations of nonlinear dyes, as the claimed invention does not recite such a feature. Baer ‘754 need not teach use of a nonlinear dye in anticipating the claim features rejected above.  Baer ‘754 evidences use of a multilayered structure varying concentrations of an optical additive to control the refractive index and provide the designed optical effect (i.e. refraction). It is acknowledged that Baer ‘754 accomplishes the functionality by providing combinations of polymers and not nonlinear dyes. Baer ‘754 evidences more finely segmented optical devices that provide a greater number of layers having differing concentrations in order to provide the designed functionality. The argument, in part, seems to narrowly construe “optical additive” whereas the rejection relies on the broadest reasonable interpretation of an optical additive. That is to say the plain meaning of the phrase, consistent with the Specifications, is read into the claim are merely requires a component to be added to the materials capable of providing an optical effect.  The secondary polymer, combined with the primary polymer, is explicitly added as having a refractive index contrast in order to provide an overall effect of refraction in the design.
On page 13 of the Response, Applicant argues “those skilled in the art would not modify Baer ‘754 so that component (a) and (b) are made from the same polymer matrix material”. Firstly, this is a moot argument as the rejection does not rely upon providing a same polymer for components (a) and (b).  Baer ‘754 is relied upon to evidence that it is known to provide additives (e.g. component (b)) to a polymer (e.g. component (a)) in the claimed consolidated multilayer structure.  Examiner acknowledges that Baer ‘754 relies upon an index contrast between polymers in order to achieve the optical effect and that a sameness of the polymers would destroy this operability without further efforts.  Examiner disagrees, however, that “those skilled in the art would not … blend a nonlinear optical additive to form all the polymer films” as Baer ’754 incorporates Baer ‘807, and Baer ‘807 does exactly that.  Baer ‘754 is not relied upon to provide a basis for modifying the invention (i.e. a multilayered structure of (A) and (B) with components (a) and (b)).  Baer ‘754 is relied upon to provide a basis for varying the concentration of an optical additive such that “the material has a gradient in at least one optical property that is defined by a gradient in concentration of the at least one [optical additive]”, as claimed. Lastly, Baer ‘754 does not disparage adding nonlinear dyes to polymer layers to provide the designed refraction, but rather proposes an alternative.  Baer ‘754, in incorporating Baer ‘807, further discloses adding nonlinear dyes to polymer layers to provide the designed refraction. 
On page 14 of the Response, Applicant argues that Baer ‘807 “does not teach that the nonlinear optical additive is blended in the same polymer material to form all the polymer films in the multilayered element”. Examiner agrees.   This feature of the claim is not taught by Baer ‘807, but rather is taught by Baer ‘754 in that an optical additive is provided in each layer in varying concentrations in order to provide the gradient required for the designed operability.
On page 14, Applicant states that the rejection relies on Baer ‘754 teaching a varying concentration of nonlinear optical additive.  The rejection does not rely upon Baer ‘754 to evidence varying a concentration of nonlinear optical additives but rather varying a concentration of optical additives.
On pages 14-15, Applicant argues that the Baer references separately disclose polymeric material and polymeric composite material, with the conclusion that “Baer ‘754 and Baer ‘807 do not teaching varying concentration of at least one optical additive”. The basis of the conclusion is not understood in light of the citations pointed to in the preceding argument.  It is requested that this argument be repeated with further clarification.  There is no intent for the rejection to rely upon the difference between polymeric materials and polymeric composite materials. One guess is that the crux of the argument hinges on the amended recitation of “the same polymeric matrix material” and a narrow interpretation that would exclude the component (a) in Baer ‘754 from reading on the claimed “same polymer matrix” to which the varying concentrations of optical additive (i.e. component (b)) are added.  If that is the case, this would be an unpersuasive argument as the component (a) is reasonably interpreted as a same polymer matrix material to which component (b) is added in Baer ‘754 in order to provide the multilayered element.
On pages 15-16, Applicant argues regarding Shi, “only the functional films are disclosed as comprising nonlinear optical dyes or sensitizer” and provides spacer films and therefore does not teach “the nonlinear optical additive is blended into the same polymer material to form all the polymer films” (emphasis added by Applicant).  The claimed invention relies on the open transition clause “comprising” and therefore does not exclude the multilayered element from having additional elements beyond the scope explicitly recited in the claim language.  The elements anticipating the claimed layers having the nonlinear optical additive are Shi’s functional layers and not Shi’s spacers. For this reason “all” of the polymer filmed in the multilayered element are of the same polymer material, as claimed.  The spacer layers do not constitute layers relied upon in evidencing that the claimed invention was known and an obvious variant of prior art products. Applicant is invited to further clarify the invention to exclude additional elements with “consisting of” language or any other language that would not be anticipated by the functional layers of Shi, having the spacers therebetween. 
On page 16, Applicant argues that Shi teaches a concentration gradient “which would not be relevant for the GRIN optical elements of Baer ‘807 and the present invention”.  The rejection above does not rely upon Shi to evidence a particular gradient related to a read/write device.  The argument does not appear germane to the above rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872